DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 01/28/22 in response to the non-final Office Action 11/08/21.  
Status of Claims
2)	Claims 1, 2, 4, 7, 8 and 14 have been amended via the amendment filed 01/28/2022.
	New claim 21 has been added via the amendment filed 01/28/2022.
	Claims 3 and 6 have been canceled via the amendment filed 01/28/2022.
	Claims 1, 2, 4, 5 and 7-21 are pending.
	In light of the amendments made to the base claim 1 including to part (c) therein and to claim 8, claims 8-11 have been examined. The species election requirement set forth at paragraph 6)(A) of the Office Action mailed 07/09/21 is hereby withdrawn.
Claims 1, 2, 4, 5, 7-14 and 21 are under examination.  
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 8 of the Office Action mailed 11/08/21 is withdrawn in light of Applicants’ amendments to the specification.
6)	The objection to claim 14 made in paragraph 13 of the Office Action mailed 11/08/21 is withdrawn in light of Applicants’ amendment to the claim. 
Rejection(s) Moot
7)	The rejection of claims 3 and 6 made in paragraph 10 of the Office Action mailed 11/08/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claims 3 and 6 made in paragraph 12 of the Office Action mailed 11/08/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
9)	The rejection of claims 1, 2, 4, 5, 7 and 12-14 made in paragraph 10 of the Office Action mailed 11/08/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendments to the claims and/or the base claims, and the new rejection set forth below to address the claims as amended. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection and the new rejection set for below to address the claims as amended. 
10)	The rejection of claim 1 made in paragraph 12(a) of the Office Action mailed 11/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to the claim.
11)	The rejection of claims 7 and 14 made in paragraph 12(b) of the Office Action mailed 11/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to the claims.
12)	The rejection of claim 14 made in paragraph 12(c) of the Office Action mailed 11/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn upon further consideration. Applicants submit that the claimed probiotic bacteria catabolize lipids and therefore their administration reduces the amount of lipids available for absorption in the gastrointestinal tract and that the term ‘reduce’ is clear. 
13)	The rejection of claim 2 made in paragraph 12(d) of the Office Action mailed 11/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to the claim.
14)	The rejection of claims 2, 4, 5, 7, 12 and 13 made in paragraph 12(e) of the Office Action mailed 11/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to the base claim.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
15)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
16)	Claims 1, 2, 4, 5, 7-14 and 21 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-1352, 196 USPQ 465, 467 (CCPA 1978).  
Claim 1, as amended, is representative of the claimed invention. Claim 1 is drawn to a method of reducing or maintaining body weight of a subject comprising obtaining a microbiota sample from the subject, isolating bacteria from the microbiota sample, subjecting the isolated bacteria to a stress-based directed evolution to generate probiotic bacteria having an increased lipid metabolism as compared to the isolated bacteria obtained in step b), and administering to the subject an effective amount of the probiotic bacteria. While the subject of the dependent claim 4 being administered is required to be overweight or obese, the subject in the method of claims 1, 2, 5, 7-14 and 21 is not. The latter subject genus encompasses mammalian and non-mammalian non-obese and non-overweight subjects, healthy and unhealthy subjects, infected and non-infected subjects, subjects who are carriers of pathogenic bacteria and microorganisms etc. While the method of the amended claim 2 requires growing the probiotic bacteria within step c), the method of claims 1, 5, 7-14 and 21 does not. While the lipid metabolism that is increased in the method of claim 7 is a fatty acid metabolism, the metabolism that is increased in the method of claims 1, 2, 4, 5, 8-14 and 21 encompasses any lipid metabolism of the probiotic bacteria that is increased. Likewise, while the microbiota sample in the method of claim 5 is required to be a saliva sample, the microbiota sample of the subject recited in claims 1, 2, 4, 7-14 and 21 represents a huge genus encompassing all non-saliva microbiota sample species. While the stress-based directed evolution in the method of claims 13 and 21 is required to comprise culturing the generic bacteria isolated from a microbiota sample of the subject in increasing lipid concentrations, said evolution in the method of 1, 2, 4, 5, 7-12 and 14 is not, and therefore broadly encompasses any generic stress-based directed evolution other than said culturing of the isolated bacteria in increasing lipid concentrations, including one or more genetic modifications or evolutions. The generic bacteria isolated from saliva or non-saliva microbiota sample of the subject represent a huge genus of taxonomically, genetically, antigenically, and pathogenesis-wise divergent bacteria, including aerobic and anaerobic bacteria, commensal and non-commensal bacteria, pathobiontic and pathogenic bacteria etc, which when subjected to a generic stress-based directed evolution or to culturing in increasing concentrations of any generic lipid are required to generate probiotic bacteria having an increased lipid metabolism compared to the isolated generic bacteria isolated at step b), are required to have an increased lipase activity, are required to reduce a lipid absorption by the subject, utilize lipids as a source energy, and survive in culture media comprising at least about 60% v/v lipids. The probiotic bacteria so generated from the isolated generic bacteria do not exclude those that undergo potential genetic modifications. As claimed, the identification of probiotic bacteria so generated from the isolated generic bacteria of any generic microbiota sample of the subject following a generic stress-based directed evolution does not include the utilization of 16s rDNA as stated at the top of page 16 of the instant specification. On page 12 of the amendment/Remarks filed 01/28/22, Applicants acknowledge that the probiotic bacteria generated by the generic stress-based directed evolution are “markedly new and distinguished” probiotic bacteria having an increased lipid metabolism. The probiotic bacteria so generated by subjecting to a generic stress-based directed evolution of broad scope and having the recited increased lipid metabolism are also required to have the functions of reducing or maintaining the body weight of any generic subject or of an obese or overweight subject, and inhibiting or reducing absorption of any lipids available in the gastrointestinal tract of the subject or elsewhere in the subject upon its administration to said subject via any route including oral and non-oral routes. However, at the time of the invention, Applicants were not in possession of the method as claimed, wherein the variable genus of bacteria isolated from diverse microbiota samples that generate probiotic bacteria having the above-identified functions including the anti-obesity therapeutic functions and the full scope the invention as claimed. There is lack of adequate description in the as-filed specification of the variant genus of bacteria from a representative number of microbiota sample species of an obese or non-obese subject, an overweight or non-overweight subject, that would generate, upon subjecting to any stress-based directed evolution that does or does not comprise culturing in increasing concentrations of a lipid, probiotic bacteria having an increased lipid metabolism, having an increased lipase activity, and the requisite body weight-reducing  or body weight-maintaining therapeutic functions in an obese or non-obese subject, an overweight or non-overweight subject and the capacity to inhibit or reduce absorption of available lipids in the gastrointestinal tract of an obese or non-obese subject or elsewhere in such a subject upon its oral or non-oral administration to the subject.
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may he unpredictability in the results obtained from species other than those specifically enumerated."). Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To that end, to satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession' of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." Ariad, 598 F.3d at 1350. "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005):
	The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. The disclosure necessary to fulfil the written description requirement must be considered in the context that the specification relied upon the existing scientific and technical knowledge of generic bacteria, including pathogenic, pathobiontic, and non-pathogenic bacteria, isolated from a generic microbiota sample, which upon subjecting to a generic stress-based directed evolution, generate probiotic bacteria having the modified metabolism, i.e., an increased lipid metabolism or an increased fatty acid metabolism, having an increased lipase activity, having the ability to utilize lipids as a source of energy as recited, wherein the probiotic bacteria genus having said modified activities elicits the requisite function of body weight reduction or body weight maintenance in an obese or non-obese subject, or an overweight or non-overweight subject, and the capacity to inhibit or reduce absorption of available lipids anywhere or in the gastrointestinal tract of an obese or non-obese subject or an overweight or non-overweight subject upon its administration to the subject. 
The written description provision of 35 U.S.C § 112(a) or pre-AIA , first paragraph requires the showing of a convincing structure-function correlation. The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.
 
In the instant application, there is lack of structure-function correlation for a representative number of species within the variable genus of bacteria isolated from a saliva or non-saliva microbiota sample that generates probiotic bacteria species having a lipid metabolism increased, or fatty acid metabolism increased and concurrently having the requisite body weight-regulating function and the lipids absorption-reducing function anywhere in the body or in the GIT of a subject to whom it is administered orally or non-orally.  
	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the structurally divergent variant genus and the full scope of the claimed invention at the time of the invention. From the as-filed specification, it appears that Applicants may have been in possession of a method of regulating body weight of a mammalian subject (such as a dog, a human, or a mouse), said method comprising:
obtaining a saliva or stool microbiota sample from the mammalian subject;
isolating very specific probiotic bacteria from the sample by identifying the probiotic bacteria using 16s rDNA;
subjecting the isolated probiotic bacteria to in vitro culturing in increasing concentrations of a lipid source such as soybean oil starting at 60% v/v to obtain the probiotic bacteria having higher lipase expression and lipase activity compared to the probiotic bacteria isolated in step (b); and 
orally administering to the mammalian subject an effective amount of the isolated probiotic bacteria having the higher lipase expression and lipase activity, which induce higher excretion of fat such as oleic acid in the stool of the subject, or reduce lipid absorption or decrease the amount of lipids available for absorption in the gastrointestinal tract of the mammalian subject compared to a corresponding mammalian subject not administered with the probiotic bacteria obtained in step (c).
However, this is insufficient to show possession of the full scope of the claimed methods. Note that “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). Clearly, Applicants were not in possession of, or did not reduce to practice, the methods as claimed broadly at the time of the invention.   
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. Clearly, Applicants’ specification does not contain a written description sufficient to show that they had possession of the full scope of the claimed invention at the time the application was filed.  
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. As set forth supra, the as-filed specification does not contain a written description sufficient to show that he or she had possession of the variant genus and the full scope of the claimed invention at the time the application was filed. The instant claims do not meet the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ) first paragraph.
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
17)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

18)	Claims 7, 10 and 11 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 7, as amended, is indefinite for being dependent from a canceled claim.
	(b)	Claim 10 is ambiguous and indefinite in the limitations: ‘reduce a lipid absorption by the subject’ without particularly pointing out where exactly in the subject the lipid absorption is reduced. 
	(c)	Analogous rejection and criticism apply to claim 11 with regard to the limitations: ‘decrease the amount of lipids available for absorption by the subject’. 
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
19)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
20)	Claims 1, 2, 4, 7-12 and 14 are rejected under 35 U.S.C § 103 as being unpatentable over Morita et al. (US 20120027736 A1 - Applicants’ IDS) in view of Subhadra B (WO 2018/022327 A1 - Applicants’ IDS).
	Morita et al. taught a method of slimming, or regulating body weight, or body weight gain-inhibiting (i.e., reducing or maintaining body weight) in a subject or individual in need thereof comprising administering to the subject an effective amount of probiotic lactic acid bacteria having a modified lipid metabolism and capable of producing three lipases that degrade lipids present in the vicinity of intestinal mucosal cells into fatty acid and glycerol, which are then taken up into the probiotic lactic acid bacteria. The three lipase sequences had one or more amino acid substitutions, deletions or additions while still retaining lipase activity, and their nucleotide sequences were incorporated into the probiotic lactic acid bacteria by genetic engineering, i.e., a stress-based directed evolution. Morita et al. taught a method of preventing or treating obesity by administering said probiotic lactic acid bacteria to a patient suffering from obesity. The prior art probiotic lactic acid bacteria degraded fat and utilized its metabolites or further metabolized them, utilized the fatty acid (i.e., as a source of energy) such that it is not absorbed in the living body of the subject, and inhibited the absorption of the lipid from the intestinal tract into the body of the subject, thus preventing obesity from occurring and bringing about maintenance of body weight and improvement of the slimming effect. See claims 61-64; sections [0012] to [0017], [0021], [0023], [0025], [0027], [0029], [0031], [0033], [0037], [0038], [0041] to [0048], [0055], [0006] to [0009] and [0081] to [0083]. With the capacity to produce three lipases, the prior art probiotic lactic acid bacteria are expected to have an increased lipase activity and are expected to survive in culture media comprising lipids or at least about 60% v/v lipids absent evidence to the contrary.
	Morita et al. are silent on obtaining a microbiota sample from the individual to isolate bacteria therefrom to subject said bacteria to genetic engineering, i.e., a stress-based directed evolution, to generate the probiotic lactic acid bacteria. 
	However, Subhadra B disclosed the steps of obtaining a gut microbiota or stool sample from a subject such as a human or a patient, isolating bacteria therefrom, and subjecting them to genetic engineering, i.e., a stress-based directed evolution, to generate or evolve health-promoting probiotic lactic acid bacteria that produce or secrete desired bioactive therapeutic protein(s) and culturing (i.e., growing) said probiotic lactic acid bacteria under conditions to have them express the bioactive therapeutic protein(s) to treat various conditions including obesity in the subject as a personalized medical treatment. Subhadra B further taught having a personalized microbiome repository and re-using for various treatments including obesity. Subhadra B taught that it is ideal to have a microbiota/microbiome bank for each person to catalogue their microbiome/microbiota and use their own microbiota for future medical applications. See abstract; lines 3-8 and 20-27 of page 17; lines 7-21 of page 21; lines 26-30 of page 25; lines 11-12 and 20-31 of page 49; lines 25-31 of page 20; and lines 9-20 of page 21.
	Given the teachings of Subhadra B, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to use Subhadra’s method steps identified supra in Morita’s method to obtain from the patient suffering from obesity the probiotic lactic acid bacteria having a modified lipid metabolism and producing three lipases that degrade lipids in vivo to produce the instant invention. Given the teachings of Subhadra B, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing lipid metabolizing and lipid absorption-inhibiting probiotic lactic acid bacteria originating from the patient suffering from obesity in Morita’s method in order to provide a personalized medical treatment to the patient.
	Claims 1, 2, 4, 7-12 and 14 are prima facie obvious over the prior art of record.
Claim Objection(s) - Suggestions
21)	(a)	In line 1 of claim 9, for clarity and for consistency with the format used in claims 12 and 13, it is suggested that Applicants replace the limitation ‘where’ with the phrase --wherein--.
	(b)	Claim 12 is objected for the use of ‘a’ in association with the plural limitation ‘culture media’. It is suggested that Applicants delete the letter “a” from line 2.
Conclusion
22)	No claims are allowed.
Correspondence
23)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
25)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022